DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 08/31/2022 has been entered. Claims 1-3, 6-9, 16, and 18-22 remain pending in the application; claims 4-5, 10-15, and 17 are cancelled; and claim 23 is added. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Non-Final Office Action mailed 06/22/2022.
Response to Arguments
Applicant’s amendments filed 08/31/2022 overcome the previous interpretation of the rejection. However, in light of the claim amendments, a new rejection of Schaller in view of Bolduc is applied as outlined below.  All arguments directed to the claims as amended are addressed in the body of the rejection below.  Arguments applicable to the current interpretation of the prior art will be addressed.
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
Claim 1 line 10 “the coil body” should read “the coil body portion”
Claim 16 line 12 “the coil body” should read “the coil body portion”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller et al. (US PGPub 2007/0112425) in view of Bolduc et al. (WO 96/03925), hereinafter known as “Schaller” and “Bolduc,” respectively.
With regards to claim 1, Schaller discloses (Figures 27-30; 40A-40H) a surgical applicator for forming a purse string suture (Abstract) comprising: 
an actuation assembly 220 (paragraph 122 – hub 220 permits delivery catheter 206 to be manipulated by a user); and 
a reload (figure 28) operatively coupled with the actuation assembly 220 (figure 27), the reload including: 
a sleeve 206 defining a lumen (lumen within 206) extending through the sleeve 206; 
a drive rod 208, the drive rod 208 defining a passage (see figure 28 where suture 228 enters through 208) therethrough; 
a surgical fastener 226; and 
a suture 228 extending through the passage of the drive rod 208, the suture 228 being insertable and removable through opposed proximal and distal openings of the surgical fastener 226 (figure 30 – suture 228 is seen traversing a proximal and distal opening of the fastener 226; paragraph 142 and figures 40F-40G – suture 228 extends through the tissue anchors 226; free ends may form a knot to be tensioned).
Schaller is silent to the sleeve including a lateral wall defining a cutout in a distal portion of the sleeve; a drive rod rotatably supported within the sleeve; a surgical fastener including a coil body portion rotatably supported on the drive rod such that rotation of the drive rod advances the surgical fastener; and a distal tip of the surgical fastener engages tissue while the coil body is rotatably supported on the drive rod and the distal tip is proximal of a distal end of the sleeve.
However, Bolduc, in the same field of endeavor, teaches (Figures 8-10A) a lateral wall defining a cutout in a distal portion 46 of the sleeve 36; a drive rod 38 rotatably supported within the sleeve 36 (Page 22 lines18-22; a surgical fastener 10 including a coil body portion rotatably supported on the drive rod 38 such that rotation of the drive rod 38 advances the surgical fastener 10 (Page 21 lines 15-27; Page 22 lines 18-22); and a distal tip of the surgical fastener 10 engages tissue while the coil body is rotatably supported on the drive rod 38 and the distal tip is proximal of a distal end of the sleeve 36 (see figure 10 – distal tip of surgical fastener 10 does not extend past the distal end of the sleeve 36). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the drive rod and surgical fastener of Schaller for the drive rod and surgical fastener of Bolduc. The difference between the prior art and the claimed invention is that Schaller does not teach rotation of the drive rod and a coil body portion of the surgical fastener. Bolduc teaches (see Figs 8-10A) a similar surgical applicator comprising rotation of the drive rod and a coil body portion of the surgical fastener.  Accordingly, the prior art references teach that it is known that the pushrod/tissue anchor and drive rod/coil body surgical fastener are elements that are functional equivalents for providing anchors within the suturing tissue art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the drive rod rotation and coil body portion of the surgical fastener taught by Bolduc for the pushrod/tissue anchor of Schaller because both elements were known equivalents and would have resulted in the predictable results for providing anchors within the suturing tissue art.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical applicator of Schaller to include the lateral cutout opening of Bolduc for the purpose of facilitating engagement of the surgical fasteners and guiding them out of the applicator and into tissue (page 21 lines 15-18 of Bolduc), therefore providing a one-way exit for the surgical fastener so the operator is aware on how to position the surgical applicator in operation.
With regards to claim 21, Schaller discloses wherein the suture 228 extends through the entire length of the passage of the drive rod (see figures 27-28, 30, and 40H – suture 228 extends through the entirety of the device).
With regards to claim 22, Schaller discloses wherein the suture 228 is configured to be displaced proximally through the surgical fastener (see figures 27-28, 30, and 40H – suture 228 is seen to extend both proximally and distally through the surgical fasteners, therefore is displaced proximally through each fastener).
With regards to claim 23, Schaller/Bolduc disclose the surgical applicator as claimed in claim 1. Bolduc discloses wherein a portion of the drive rod 38 extends into the cutout (see terminal end 46 in figure 8 where drive rod 38 extends to a distal portion; and figure 9 where the cutout is). Although not explicitly shown, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to understand that the drive rod 38 would extend into the cutout as shown in figure 9 in order to properly eject the surgical fastener.
Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller/Bolduc in view of Aranyi (US PGPub 2005/0222665).
With regards to claims 2 and 3, Schaller/Bolduc disclose the surgical applicator as claimed in claim 1. Schaller/Bolduc are silent wherein the drive rod defines a slot configured to slidably engage a portion of the surgical fastener to impart concomitant rotation to the surgical fastener; and wherein the slot extends along a length of the drive rod.  
However, Aranyi, in the same field of endeavor, teaches (Figures 9-10) wherein the drive rod 154 defines a slot 154a configured to slidably engage a portion of the surgical fastener 90 to impart concomitant rotation to the surgical fastener 90; and wherein the slot 154a extends along a length of the drive rod 154 (paragraph 106).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical applicator of Schaller/Bolduc to include the slot of Aranyi for the purpose of further anchoring the fasteners in place on the drive rod via the hook of the fastener, providing a stronger connection.
With regards to claims 8 and 9, Schaller/Bolduc disclose the surgical applicator as claimed in claim 1. Schaller/Bolduc are silent to further including an elongate member detachably supporting the reload thereon, the elongate member including an actuation shaft operatively coupled to the actuation assembly and the drive rod of the reload; and wherein the drive rod has a proximal portion defining a cavity having a cross-section complementary to a cross-section of the actuation shaft of the elongate member.
However, Aranyi, in the same field of endeavor, teaches (Figures 49-50) an elongate member 163 detachably supporting (paragraph 130) the reload thereon, the elongate member 163 including an actuation shaft 163a operatively coupled to the actuation assembly 128 and the drive rod 154 of the reload; and wherein the drive rod 154 has a proximal portion defining a cavity 154b having a cross-section complementary to a cross-section of the actuation shaft 163a of the elongate member 163.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical applicator of Schaller/Bolduc to include an elongate member detachably supporting the reload thereon, the elongate member including an actuation shaft operatively coupled to the actuation assembly and the drive rod of the reload; and wherein the drive rod has a proximal portion defining a cavity having a cross-section complementary to a cross-section of the actuation shaft of the elongate member as taught by Aranyi for the purpose of easier maintenance of parts, being able to effectively clean and reuse the applicator.
Claims 6-7, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller/Bolduc in view of Khairkhahan et al. (US PGPub 2015/0366666), hereinafter known as “Khairkhahan.”
With regards to claims 6 and 7, Schaller/Bolduc disclose the surgical applicator of claim 1. Schaller/Bolduc disclose wherein the sleeve (Schaller: 206) includes an inner wall defining the lumen (Schaller: inside of the sleeve 206). Schaller/Bolduc are silent wherein the inner wall includes a guide extending radially inward, and the guide is configured to rotatably support the surgical fastener thereon; and wherein the guide of the inner wall includes a helical coil configuration configured to facilitate rotational advancement of the surgical fastener.
However, in the same field of endeavor, Khairkhahan teaches (Figures 15A-15D) wherein the sleeve 1605 includes an inner wall defining the lumen, the inner wall includes a guide 1620 extending radially inward, and the guide is configured to rotatably support the surgical fastener 1610 thereon (paragraph 159); and
wherein the guide 1620 of the inner wall includes a helical coil configuration (paragraph 159 – threads can house the coils of anchors 1610) configured to facilitate rotational advancement of the surgical fastener 1610.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical applicator of Schaller/Bolduc to include the guide of Khairkhahan for the purpose of providing a secure fitting for the coil shaped surgical fastener and to improve ejection of the coil shaped surgical fastener via rotation of the drive rod.
With regards to claim 16, Schaller discloses a surgical applicator (Figures 27-30; 40A-40H) for forming a purse string suture (Abstract), comprising: 
a handle assembly (proximal end of 200 as seen in figure 27) including:
an actuator 220 (paragraph 122 – hub 220 permits delivery catheter 206 to be manipulated by a user); and 
a reload (figure 28), the reload including: 
a sleeve 206 defining a lumen (lumen within 206) extending through; 
a drive rod 208 defining a passage through (see figure 28 where suture 228 enters through 208) the drive rod 208; 
a surgical fastener 226; and 
a suture 228 extending through the passage of the drive rod 208, the suture dimensioned to pass through opposed proximal and distal openings of the surgical fastener 226 (figure 30 – suture 228 is seen traversing a proximal and distal opening of the fastener 226; paragraph 142 and figures 40F-40G – suture 228 extends through the tissue anchors 226; free ends may form a knot to be tensioned).  
Schaller is silent to the sleeve including a lateral wall defining a cutout in a distal portion of the sleeve; a drive rod rotatably supported within the sleeve; a surgical fastener including a coil body portion rotatably supported on the drive rod such that rotation of the drive rod advances the surgical fastener; and a distal tip of the surgical fastener engages tissue while the coil body is rotatably supported on the drive rod and the distal tip is proximal of a distal end of the sleeve.
However, Bolduc, in the same field of endeavor, teaches (Figures 8-10A) a lateral wall defining a cutout in a distal portion 46 of the sleeve 36; a drive rod 38 rotatably supported within the sleeve 36 (Page 22 lines18-22; a surgical fastener 10 including a coil body portion rotatably supported on the drive rod 38 such that rotation of the drive rod 38 advances the surgical fastener 10 (Page 21 lines 15-27; Page 22 lines 18-22); and a distal tip of the surgical fastener 10 engages tissue while the coil body is rotatably supported on the drive rod 38 and the distal tip is proximal of a distal end of the sleeve 36 (see figure 10 – distal tip of surgical fastener 10 does not extend past the distal end of the sleeve 36). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the drive rod and surgical fastener of Schaller for the drive rod and surgical fastener of Bolduc. The difference between the prior art and the claimed invention is that Schaller does not teach rotation of the drive rod and a coil body portion of the surgical fastener. Bolduc teaches (see Figs 8-10A) a similar surgical applicator comprising rotation of the drive rod and a coil body portion of the surgical fastener.  Accordingly, the prior art references teach that it is known that the pushrod/tissue anchor and drive rod/coil body surgical fastener are elements that are functional equivalents for providing anchors within the suturing tissue art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the drive rod rotation and coil body portion of the surgical fastener taught by Bolduc for the pushrod/tissue anchor of Schaller because both elements were known equivalents and would have resulted in the predictable results for providing anchors within the suturing tissue art.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical applicator of Schaller to include the lateral cutout opening of Bolduc for the purpose of facilitating engagement of the surgical fasteners and guiding them out of the applicator and into tissue (page 21 lines 15-18 of Bolduc), therefore providing a one-way exit for the surgical fastener so the operator is aware on how to position the surgical applicator in operation.
Schaller/Bolduc are silent to a motor including an output shaft.
However, in a similar field of endeavor, Khairkhahan teaches (Figures 15A-15D) a motor (paragraph 160 – electric motor) including an output shaft (paragraph 160 – torqueable wire)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical applicator of Schaller to include the motor and output shaft of Khairkhahan for the purpose of providing a machine operated applicator and reducing the risk of manual user error.
With regards to claims 18 and 19, Schaller/Bolduc disclose the surgical applicator of claim 16. Schaller/Bolduc disclose wherein the sleeve (Schaller: 206) includes an inner wall defining the lumen (Schaller: inside of the sleeve 206). Schaller/Bolduc are silent wherein the inner wall includes a guide extending radially inward, and the guide is configured to rotatably support the surgical fastener thereon; and wherein the guide of the inner wall includes a plurality of helical coils configured to facilitate rotational advancement of the surgical fastener.
However, in the same field of endeavor, Khairkhahan teaches (Figures 15A-15D) wherein the sleeve 1605 includes an inner wall defining the lumen, the inner wall includes a guide 1620 extending radially inward, and the guide is configured to rotatably support the surgical fastener 1610 thereon (paragraph 159);
wherein the guide 1620 of the inner wall includes a plurality of helical coils (paragraph 159 – threads 1620 can house the coils of anchors 1610) arranged along a length of the reload 1600.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical applicator of Schaller/Bolduc/Khairkhahan to include the guide of Khairkhahan for the purpose of providing a secure fitting for the coil shaped surgical fastener and to improve ejection of the coil shaped surgical fastener via rotation of the drive rod.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schaller/Bolduc/Khairkhahan in view of Russo et al. (2018/0042591), hereinafter known as “Russo.”
With regards to claim 20, Schaller/Bolduc/Khairkhahan disclose the surgical applicator as claimed in claim 16. Schaller/Bolduc/Khairkhahan further disclose wherein the handle assembly includes a motor (Khairkhahan: paragraph 160 – electric motor). Schaller/Bolduc/Khairkhahan are silent wherein the handle assembly further includes a battery.
However, Russo, in the same field of endeavor, teaches (Figure 13) wherein the handle assembly 1001 further includes a battery 1005 (paragraph 54 - surgical instrument 1000 may include a battery 1005 located at a proximal end of handpiece 1001. Surgical instrument 1000 may be a powered, e.g., motorized tack delivery device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical applicator of Schaller/Bolduc/Khairkhahan to include the internal battery of Russo for the purpose of utilizing an ergonomic device, not having unnecessary parts interfering with the surgical operation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        11/09/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771